   Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 1 of 7

USDC FLSD 2458(Rev.09/08)-JudgmentinaCri
                                       minalCase                                                                    Page1of6

D ate ofO riginalJudgm ent:(6/20/2019)
Reason for Am endm ent:

X JOINT MOTION FOR STIPULATED RESTITUTION AMOUNT

                          U N IT E D ST A T E S D IST R IC T C O U R T
                                              Southern D istrict ofFlorida
                                                   FortLauderdale D ivision

                                                                         A M EN D ED
U N ITED STAT ES O F AM ER ICA                                    JUD G M EN T IN A C RIM IN A L CA SE
                     V.
   M A RIA LY N N G O N ZA LEZ                                    CaseN um ber:18-60337-C R -M A R TIN EZ-1
                                                                  U SM N um ber:19492-104

                                                                  CounselForD efendant:HectorFlores
                                                                  CounselForThe United States:FrancisViam ontes
                                                                  CourtReporter:làawn Savino(W hitmarsh)
Thedefendantpleaded guiltytocountts)1oftheIndictm ent.
Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SECTION                   NATURE OF O FFENSE                                                 OFFENSE      COUNT        !
                                                                                                     ENDED                     i
                                                                                                I
 18U.S.C.j 1594(c)      conspiracytocommitsextraffickingofaminor        02/10/2018       1      ë
Thedefendantissentencedasprovided inthefollowingpagesofthisjudgment.Thesentenceisimposedpursuant;
to the Sentencing Reform A ctof 1984.                                                                                          r
Upon the m otion ofthe governm entthe rem aining counts ofthe lndictm ent shallbe dism issed as to this i
d                                                                                                                              f
 efendant.                                                                                                                     !
                                                                                                                 i
ltisordered thatthe defendantm ustnotify the U nited States attorney forthis districtwithin 30 days ofany change !
                                                                                                                 !
ofname,residence,orm ailing addressuntilallfines,restitution,costs,and specialassessmentsimposed by this I
judgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStatesattorney 1
ofm aterialchanges in econom ic circum stances.




                                                              Date oflm position of Sentence:6/20/2019
                                                              '
                                                                                                          5
                                                              *                       2
                                                                                      :
                                                                                      1
                                                                                      E
                                                                                      ;
                                                                                      -
                                                                                      .' ';;;'
                                                                                           ''
                                                                                          r'
                                                                                                .
                                                                                                           S
                                                                                                         ...


                                                                               1 y    -         ,-
                                                                                                j
                                                                                                -
                                                              Jose E . ,1 rtinez
                                                              U nited S tesD istrictJudge


                                                              Date:                  .
                                                                                     2' &
     Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 2 of 7
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                 Page2of6

DEFEN D AN T:M A R IA LY N N G O N ZA LEZ
CASE NUM BER:18-60337-CR-M ART1NEZ-1

                                                       IM PR ISO N M E NT
Thedefendantishereby comm itted to the custody oftheUnited States Bureau ofPrisonsto be im prisoned fora
totaltel'm of120 m onths as to C ountO ne.
T he court m akes the follow ing recom m endations to the Bureau ofPrisons:D efendantshallbe assigned to a
facility asclose to South Florida as possible comm ensurate with her background and the offense ofwhich she l
                                                                                                            E
standsconvicted.
The defendantis rem anded to the custody ofthe U nited States M arshal.

                                                           RETU R N
1haveexecutedthisjudgmentasfollows:                                                                           ;
                                                                                                              !
                                                                                                              !




at                                                   ,withacertifiedcopyofthisjudgment.




                                                               U NITED STA TES M A RSHA L



                                                               DEPUTY UNITEb jTATESMARSHAL
    Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 3 of 7
MSDC FLSD 2458 (Rev.09/08)-JudgmentinaCri
                                        minalCase                     ?
                                                                      ...
                                                                        ------   E.-.
                                                                                    -   7 ...-                     Page3of6

DEFEN D A NT :M A R IA LY N N G O N ZA LEZ
CA SE N U M BER :18-60337-CR -M A R TINE Z-1

                                                    SUPERV ISE D R ELEA SE
Upon release from imprisonment,the defendantshallbe on supervised release fora term of10 yearsasto CountOne.
The defendantmustreportto the probation office in thedistrictto w hich the defendantisreleased within 72 hoursofrelease
from the custody ofthe Bureau ofPrisons.
The defendantshallnotcom m itanotherfederal,state orlocalcrim e.                                                      E
                                                                                                                      I
The defendantshallnotunlawfully possess a controlled substance.The defendantshallrefrain from any unlawfuluse ofa ;
c                                                                                                                     I
 ontrolled substance.The defendantshallsubm itto one drug testw ithin l5 days ofreleasefrom im prisonm entand atleast !
two periodic drug teststhereafter,asdeterm ined by the court.                                                         :
The defendantshallcooperate in the collection ofDNA asdirected by the probation officer.
Thedefendantshallnotpossessa nrearm ,am m unition,destructivedevice,or any otherdangerousw eapon.
                                                                                                                              (
Thedefendantshallcomplywith therequirementsoftheSex OffenderRegistration and Notifkation Act(42U.S.C.j
16901,etseq.)asdirectedbytheprobationoficer,theBureauofPrisons,oranystatesexoffenderregistrationagency ;
                                                                                                       I
in w hich he orsheresides,works,isa student,orwas convicted ofa qualifying offense.                                           j
                                                                                                                              !
lfthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpay inaccordancewith $
                                                                                                              ,
theScheduleofPaymentssheetofthisjudgment.
                                                                                                                              !
The defendantm ustcom ply with the standard conditionsthathavebeen adopted by thiscourtaswellaswith any additional '
conditionson the attached page.                                                                                    i
                                                                                                                   E
                                STA N DA R D CO ND ITIO N S O F SU PER V ISIO N
        ThedefendantshallnotIeavethejudicialdistrictwithoutthepennissionofthecourtorprobationofficer;
        Thedefendantshallreporttotheprobation officerand shallsubm itatruthfulandcompletewritten reportw ithinthefirstfifteen
        daysofeach m onth;
    3. Thedefendantshallanswertruthfully al1inquiriesby theprobationofficerand follow the instructionsoftheprobationofficer;
    4. Thedefendantshallsupporthisorherdependentsand meetotherfam ily responsibilities;
    5. Thedefendantshallw orkregularlyataIaw fuloccupation,unlessexcusedby theprobationofficerforschooling,training,or
        otheracceptablereasons;
        Thedefendantshallnotify theprobationofficeratleastten dayspriorto anychangein residenceoremploym ent;
        Thedefendantshallrefrain from excessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradm inisterany
        controlled substanceoranyparaphernaliarelatedto any controlled substances,exceptasprescribed byaphysician',
        Thedefendantshallnotfrequentplacesw herecontrolled substancesare illegally sold,used,distributed,oradministered'
                                                                                                                       ,
        Thedefendantshallnotassociatew ith any personsengagedin crim inalactivityand shallnotassociatew ith anyperson
        convicted ofafelony,unlessgranted pennissionto do sobytheprobation officer;
    10. Thedefendantshallperm itaprobationofficerto visithim orheratany tim eathom eorelsewhereand shallperm itconfiscation !
        ofanycontrabandobserved inplainview oftheprobation officer;                                                           j
    ll.Thedefendantshallnotifytheprobation officerwithin seventy-two hoursofbeing arrestedorquestioned bya law enforcem ent i
        officer;                                                                                                              !
    12. Thedefendantshallnotenterinto any agreementto actasan informeroraspecialagentofa1aw enforcementagency without !
                                                                                                                      /
       theperm issionofthecourt;and
    l3.A sdirected bytheprobationofficer,thedefendantshallnotify thirdpartiesofrisksthatm aybeoccasionedbythedefendant's
       crim inalrecordorpersonalhistoryorcharacteristicsandshallperm ittheprobation officertom akesuchnotificationsandto
       confirm thedefendant'scom pliancew ith such notification requirem ent.
    Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 4 of 7
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                     Page4of6

D EFEN DA N T:M A RIA LY NN G O N ZA LEZ
CA SE N U M BER :18-60337-C R-M AR T1N EZ-1

                                       SPEC IA L C O N D IT IO N S O F SUPERV ISIO N

A dam W alsh A ctSearch Condition -The defendantshallsubm itto the U .S.Probation O fticerconducting
periodicunannounced searchesofthedefendant'sperson,property,house,residence,vehicles,papers,
computerts),otherelectroniccommunicationordatastoragedevicesormedia,includeretrievalandcopyingof
alldatafrom thecomputerts)andanyinternalorexternalperipheralsandeffectsatanytime,with orwithout
warrantby any 1aw enforcem entorprobation officerwithreasonable suspicion concerning unlawfulconductora
violation ofacondition ofprobation orsupelwisedrelease.Thesearch may includethcretrievaland copying of
al1datafrom thecomputerts)and anyinternalorextemalperipheralstoensurecompliancewithothersupervision
conditions and/or rem ovalofsuch equipm entforthe purpose of conducting a m ore thorough inspection;and to
haveinstalledonthedefendant'scomputerts),atthedefendant'sexpense,anyhardwareorsoftwaresystemsto
m onitorthe defendant'scom puteruse.

C om puter M odem R estriction -The defendantshallnotpossess oruse a com puterthatcontains an internal,
externalorwirelessm odem withoutthe priorapprovaloftheCourt.

ComputerPossession Restriction -The defendantshallnotpossessoruseany computer;exceptthatthe
defendantm ay,w ith the priorapprovalofthe Court,use a com puterin connection w ith authorized em ploym ent.

D ata Encryption R estriction -The defendantshallnotpossessoruse any data encryption technique orprogram .

EmployerCom puterRestriction Disclosure -The defendantshallperm itthird party disclosureto any employer
orpotentialem ployer,concerning any com puter-related restrictionsthatare im posed upon the defendant.

FinancialDisclosure R equirem ent-The defendantshallprovide com plete accessto financialinform ation,
including disclosureofa1lbusinessand personalfinances,to theU.S.Probation Officer.

No Contactwith M inors-The defendantshallhaveno personal,m ail,telephone,orcom putercontactwith
childrei m inorsunder the age of 18 or with the victim .

NoContactwithM inorsin Employment-Thedefendantshallnotbeemployed inajobrequiringcontactwith
children undertheageof             18 orwith the victim .

N o Involvem entin Y outh O rganizations-The defendantshallnotbe involved in any children's oryouth
organization.

N o N ew D ebtR estriction -The defendantshallnotapply for,solicitor incurany furtherdebt,included butnot
lim ited to loans,linesofcreditorcreditcard charges,either as a principalorcosigner,asan individualorthzough
any corporate entity,w ithoutfirstobtaining perm ission from the U nited StatesProbation O fficer.

Perm issible Search -The defendantshallsubm itto a search ofhis/herperson orproperty conducted in a
reasonablemannerand atareasonabletime bytheU .S.Probation Officer.

R estricted from Possession of SexualM aterials -The defendantshallnotbuy,sell,exchange,possess,trade,or
produce visualdepictionsofm inors oradultsengaged in sexually explicitconduct.The defendantshallnot
correspond orcom m unicate in person,by m ail,telephone,orcom puter,w ith individuals orcom panies offering to
buy,sell,trade,exchange,orproduce visualdepictionsofm inors oradults engaged in sexually explicitconduct.
   Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 5 of 7

Sex O ffender R egistration -The defendantshallcom ply w ith the requirem entsofthe Sex O ffender Registration
andNotificationAct(42U.S.C.j 16901,etseq.)asdirectedbytheprobationofficer,theBureauofPrisons,or
any state sex offenderregistration agency in which heorsheresides,works,isastudent,orwasconvicted ofa
qualifying offense.

Sex OffenderTreatm ent-The defendantshallparticipatein asex offendertreatmentprogram to include
psychologicaltesting and polygraph exam ination.Participation m ay include inpatient/outpatienttreatm ent,if
deemednecessarybythetreatmentprovider.Thedefendantwillcontributetothecostsofservicesrendered(co-
payment)basedonability topayoravailabilityofthirdpartypayment.
Substance A buse T reatm ent-The defendantshallparticipate in an approved treatm entprogram fordrug and/or
alcoholabuse and abideby al1supplementalconditionsoftreatment.Participation may include
inpatient/outpatienttreatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)based
on abilityto pay oravailability ofthirdparty payment.

Unpaid Restitution,Fines,orSpecialAssessm ents-Ifthedefendanthasany unpaid am ountofrestitution,
fines,orspecialassessm ents,the defendantshallnotify the probation officer ofany m aterialchange in the
defendant'seconom ic circum stancesthatm ightaffectthe defendant'sability to pay.
    Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 6 of 7
USDC FLSD 2458(Rev,09/08)-JudgmentinaCriminalCasc                  '**E
                                                                      '7EZ7fE      'J
                                                                                    'LL'Z   ''''7'ZZ                      Page5of6

D EFEN DA N T:M AR IA LYN N G O NZA LEZ
CASE N UM BER:18-60337-CR-M ARTINEZ-1

                                          C R IM IN A L M O N ETA R Y PEN AL TIES
The defendantm ustpay the totalcrim inalm onetary penalties underthe schedule ofpaym entson Sheet6.
                                            A ssessm ent                        Fine                        Restitution
           TOTA LS                            $100.00                           $0.00                       $1,000.00
lfthe defendantm akesa partialpaym ent,each payeeshallreceive an approxim ately proportioned paym ent,
unlessspecified otherw ise in the priority order or percentage paym entcolum n below .H ow ever,pursuantto
18U.S.C.j366441),aIInonfederalvictimsmustbepaid beforetheUnited Statesispaid.                                                        g
                                                                                                                                     I
NAM E OF PAYEE                                               TOTAL LO SS*                       RESTITUTION ORDERED                  i
SeeVictimsList                                                                                  $1,000.00                            I
                                                                                                                                     !
RestitutionwithImprisonment-ltisfurtherorderedthatthedefendantshallpayjointlyandseverallyrestitution I
in the amountof$1,000.00 with co-defendantJoaquin Anthony Zapata. During the period ofincarceration,Il
paymentshallbemadeasfollows:(1)ifthedefendantealmswagesin aFederalPrison lndustries(UNICOR)job,I
then thedefendantmustpay 50% ofwagesearned toward the financialobligationsimposed by thisJudgmentin a /
C                                                                                                     1
  riminalCase;(2)ifthedefendantdoesnotwork in aUNICOR job,then thedefendantmustpay aminimum of
$25.00 per quarter toward the financialobligations imposed in this order.Upon release of incarceration,the I
defendantshallpay restitution atthe rate of 10% ofm onthly grossearnings, untilsuch time asthe courtm ay alter j
                                                                                                               i
thatpaymentschedule in the interestsofjustice.The U.S.Bureau ofPrisons,U.S.Probation Office and U.S.I
A ttorney,s Office shall moni
                            torthepaymentofrestitution and reportto thecourtany materialchangein the1
                            .
                                                                                                        1
defendant'sability to pay.These paym entsdo notprecludethe governm entfrom using otherassetsorincom eof !
thedefendanttosatisfytherestitutionobligations.                                              ;
                                                                                             I
*FindingsforthetotalamountoflossesarerequiredunderChapters109A,l10,1IOA,and 1l3A ofTitle18forI
offensescomm itted on orafterSeptemberl3,1994,butbeforeApril23,1996.                                                                 ;
**Assessmentdue imm ediately unlessotherw iseordered by the Court.
   Case 0:18-cr-60337-JEM Document 121 Entered on FLSD Docket 08/02/2019 Page 7 of 7                               i
USDC FLSD 2458 (Rev,09/08)-JudgmentinaCriminalCasc                                                     Page6of6 j
                                                                                                                '
                                                                .   E=        .   .                             1

DEFENDANT:M ARIA LYNN G ONZALEZ                                                                                ;
CASE NUM BER:18-60337-CR-M ARTlNEZ-1                                                                           I
                                                                                                               i
                                                     SCHEDULE OFPAYM ENTS                                      i
                                                                                                               I
                                                                                                               ;
Having assessed the defendant'sability topay,paym entofthetotalcriminalm onetary penaltiesisdueasfollows:
A.Lum p sum paym entof$100.00 dueim m ediately.
U nless the courthas expressly ordered otherw ise,
                                                   ifthisjudgmentimposesimprisonment,paymentofcriminalij
monetary penalties is due during imprisomuent.Al1crim inalm onetary penalties,exceptthose payments made '
                                                                                                        1
throughtheFederalBureauofPrisons'InmateFinancialResponsibilityProgram,aremadetotheclerkofthecourt./
                                                                                                               l
The defendant shall receive credit for all paym ents previously m ade tow ard any crim inal m onetary penalties !
imposed   .
                                                                                                               !
                                                                                                               ?
Thisassessment/fne/restitution ispayableto the CLERK,UN ITED STATES COURTS and istobeaddressed to:
U.S.CLERK'S O FFICE                                                                                            J
ATTN:FINANCIAL SECTION                                                                                         1
400NORTH M IAM IAVENUE,ROOM 08N09                                                                              $
M IAM I FLORIDA 33128-7716                                                                                     I
                                                                                                               j
       ,
                                                                                                               !
Theassessm ent/tine/restitution ispayableim mediately.TheU.S.Bureau ofPrisons,U.S.Probation Officeand the
U.S.Attorney'sOfficeareresponsiblefortheenforcementofthisorder.                                                f
                                                                                                               I
Defendantand Co-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand1
                                                                                            I
SeveralAmount,and correspondingpayee,ifappropriate.                                                            I
CASE NUM BER                                                                          JO INT AND SEVERAL J
DEFENDANT AND CO-DEFENDANT NAM ES                                   TO TAL AM OUNT                             j
(INCLUDING DEFENDANT NUM BER)                                                         AM OUNT                  i
 18 60337-CR-M a=inez-Joaquin Anthony Zapata-z
   -
                                                                                      $1,000.00               1
                                                                                                              !
Restitution isowedjointly andscverally by thedefendantand co-dcfendantsin theabovecase.                 !
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)fineyrincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostof
prosecutlon and courtcosts.
